Title: From Thomas Jefferson to Samuel Huntington, 7 November 1780
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond Novr. 7th. 1780.

I have the honor of forwarding to your Excellency sundry dispatches received from Majr. General Gates. You will observe in these what the General had at first proposed to do with the prisoners taken at Kings Mountain, and that difficulties suggested afterwards had produced subsequent doubts. As to the regulars among those Captives I should think them properly disposed of if joined to the others of their nation now at Winchester. But it is not so easy to decide what should be done with the Tories. To place them at Montgomery (formerly called Fincastle) courthouse wou’d be very improper indeed. They would there be in the midst of the most disaffected part of our State, and so near the Country possessed  by the enemy that their escape would be certain should they not be rescued. Nor could that post be recommended as likely to be furnished with provisions. It is also within 8 miles of our Lead Mines the destruction of the works and utensils at which wou’d do us vital injury. It does not seem expedient to join them to the prisoners in Albemarle or at Winchester because such an addition would render either of those bodies still more formidable and greatly increase the difficulty of subsisting them. Colo. Campbells proposition is perhaps the least objectionable and having been suggested by him to General Gates was probably the cause of his referring him to us. He sais that the spirit of this part of the Captives is so absolutely broken that they will agree to inlist in our armies for the war or to do any thing else which shall be required of them. He thinks that if employed to the Northward at a distance from their own Country they will never attempt to return and still less to join the enemy. He therefore advises that they be sent on to the northward and there inlisted and employed either with General Washington’s army or still further north if there be occasion. There are enough of them to form a strong battalion. This matter being altogether proper for the determination of Congress I beg leave to submit it to them and to receive their orders as early as possible in what manner to dispose of them. In the mean time as the season is fast advancing which would render it impracticable to move them any distance were they to delay setting out, and it is apparent they must be removed northward of their present situation and indeed they are now in motion towards the Flower gap and Montgomery County by order of General Gates, I shall immediately take measures for continuing their march Northwardly along the valley between the Blue ridge and the North mountain until I shall be informed where you will chuse to terminate their journey. Considering that they are now under the care of occasional guards of militia only, and that they must be handed on by successive relieves of the same kind, I fear that but too many of them will find means to escape.
I have the honor of being with the most perfect esteem & respect Your Excellency’s most obedt. & most humble servt.,

Th: Jefferson

